[compasslogo.jpg]
Exhibit 10.5



RESTRICTED STOCK UNIT AWARD AGREEMENT
Name of Grantee:






Grant Date:


 
Number of Shares of Restricted Stock Units:


 



This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of restricted stock units to the
above-referenced “Grantee” pursuant to the Compass Minerals International, Inc.
2015 Incentive Award Plan, as may be amended from time to time (the “Plan”), and
the Rules, Policies and Procedures adopted by the Committee for the Plan. The
Plan and the Rules, Policies and Procedures are collectively referred to in this
Agreement as the “Governing Documents”.
1.     Incorporation of Governing Documents. The terms and provisions of the
Governing Documents are incorporated into and made a part of this Agreement by
reference. In the event of a conflict between any provision of this Agreement
and the Governing Documents, the provisions of the Governing Documents will
control. Capitalized terms used in this Agreement and not otherwise defined
shall have the meanings ascribed to those terms in the Governing Documents.
2.    Restricted Stock Units Awarded. Grantee is hereby awarded the number of
restricted stock units (the “Restricted Stock Units”) first set forth above,
subject to the other terms and conditions of this Agreement and the Governing
Documents. Each unit represents one share of the Company’s Stock.
3.    Vesting. The Restricted Stock Units shall be non-vested, and subject to
forfeiture until the third (3rd) anniversary of the Grant Date (the “Vesting
Date”); provided that the performance hurdle set forth in Exhibit A has been
satisfied. The Restricted Stock Units will be forfeited by Grantee and no
benefits will be payable under this Agreement if Grantee’s service with the
Company and its Subsidiaries ends prior to the Vesting Date, except as otherwise
provided in the Governing Documents.
4.    Payment. Grantee shall receive a number of shares of Stock (in either
certificate or book entry form) equal to the Restricted Stock Units subject to
this Agreement within 30 days following the Vesting Date; provided, however,
that if the Grantee’s service with the Company and its Subsidiaries ends earlier
than Vesting Date under circumstances that entitle the Grantee to payment under
the Governing Documents, then the time of payment and the number of shares that
the Grantee will receive will be determined in accordance with the Governing
Documents.
5.    Dividend Equivalents. Grantee shall be entitled to receive Dividend
Equivalents as set forth in the Governing Documents.
6.    Entire Agreement. This Agreement, together with the Governing Documents,
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior written or oral negotiations,
commitments, representations and agreements with respect thereto.
7.    Receipt of Governing Documents. Grantee acknowledges receipt of a copy of
the Governing Documents.


1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date. This Agreement may be executed in counterparts.
COMPASS MINERALS INTERNATIONAL, INC.
By:
 
Name:
Steven N. Berger
Title:
Senior Vice President Corporate Services

GRANTEE
 







2

--------------------------------------------------------------------------------




EXHIBIT A
PERFORMANCE HURDLE FOR RESTRICTED STOCK UNIT AWARD


The Restricted Stock Units will be forfeited unless the following performance
hurdle is met:






3